Citation Nr: 9910510	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a back 
disorder.  The Board remanded this issue in March 1997 for 
further development.  


FINDING OF FACT

The claim for service connection for a thoracic spine 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a thoracic 
spine disability.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran testified during his July 1996 RO hearing that he 
sustained trauma to his thoracic spine during basic training, 
when he jumped off a high scaffold and had to be carried off 
the competence course.  He stated that he believed x-rays had 
been taken at the time, but admitted that after thirty years, 
he really could not remember.  He emphasized that the back 
injury in service was to the middle part of his back, 
distinguishing this area from the upper part, in which he had 
pulled a muscle in an on-the-job injury after service.  He 
alleged the old compression fractures of the thoracic spine 
shown on x-ray February 1993 were the result of this injury 
during basic training.  He said that, shortly after 
separation from service in the early 1970's, he had seen a 
chiropractor for severe thoracic back pain, but that this 
individual was probably no longer alive and his records would 
not be obtainable.  In a telephone conversation with a VA 
employee in May 1998, the veteran stated that he had 
previously filed a Workers' Compensation claim for pulled 
muscles in his lower back, not for any injury to his thoracic 
spine.  

Thorough analysis of the evidence indicates no basis for a 
conclusion that this claim is well grounded.  Recent evidence 
is contradictory as to whether the veteran currently exhibits 
any thoracic spine disability.  Initial VA disability 
evaluation examination in February 1993 noted a reported 
history of an injury in November 1966 during basic training 
while climbing obstacles during conditioning.  Although he 
had been treated with rest and warm compresses, his symptoms 
had persisted throughout the years, until at the time of this 
examination he had constant pain in the thoracic spine area.  
He specifically stated that he had no neck complaints.  Pain 
was aggravated with sitting more than one hour, lifting more 
than 40 pounds, or walking more than one block.  Symptoms 
were worsened with weather changes.  Physical examination of 
the thoracic spine revealed tenderness to palpation from T2 
through T10 in the midline.  He had full range of motion.  
The reminder of the examination was unremarkable.  The 
diagnosis was residuals, thoracic spine injury.  An x-ray, 
taken in conjunction with this examination, revealed a slight 
volume loss of T-8 through T-12, probably due to old 
compression fractures.  

The veteran underwent a second VA examination in August 1996.  
At this time, he complained of a burning sensation in the 
thoracic area, pointing to the lower thoracic area, although 
during examination, he pointed to an area at approximately T6 
or T7.  He reported pain between the scapulae, but somewhat 
lower.  He attributed his symptoms to basic training in 1966, 
but claimed no injury, stating that it just came on one day.  
He said that he had reported this to medical personnel back 
in basic training, as well as subsequently.  He maintained 
that he was unable to ski or run now because of the back 
pain.  

When standing in front of the examiner, the veteran did not 
limit his back from motion.  Palpation of the spine in the T-
7 area caused pain, but no pain was noted in the paraspinal 
areas.  When he bent forward, the extended fingertips were 
barely at the tibial tubercle, straightening, but not 
reversing the lumbosacral lordosis.  While sitting on a 
stool, he was requested to bend over and touch the floor, 
which motion, with cooperation, should occur at the hips.  
The veteran, however could reach just barely past the 
platform of the stool and was unable to reach the other four 
inches.  The examiner stated that, since he had been unable 
to find any pathology as to the thoracic spine, he was, 
therefore, unable to find any etiology of the complaint of 
burning pain in this area.  The veteran had had no injury by 
history.  Reports of x-rays revealed a slight volume loss of 
approximately T-9 and T-10 probably due to old compression 
fractures and anterior spurring in the lower thoracic spine.  

In early March 1998, the veteran was admitted to a VA 
hospital for major depression.  In respect to physical 
disabilities, review of systems was essentially negative, 
except for chronic constipation.  There were no complaints or 
diagnosis of a thoracic spine disorder.  

In considering the above evidence, the Board notes that, 
despite x-ray evidence of "probable" old compression 
fractures and spurring, the most recent VA examination 
concluded that the veteran did not have a current thoracic 
spinal disability.  Despite the uncertainty in the record as 
to the existence of current disability, the Board will 
concede, for the purpose of determining whether the claim is 
well grounded, that current thoracic spine disability is 
present.  Accordingly, the first prong required for a well-
grounded claim, that of a current disability is met.  

As to service incurrence of a thoracic spine disorder, the 
evidence is quite conclusive.  The veteran has consistently 
stated that his thoracic spine was incurred, either by injury 
or spontaneously, in November 1966 during basic training.  
His personnel records verify his participation in basic 
combat instruction in November 1966.  Service medical 
records, however, are negative for any injury or treatment 
for any type of back injury during this time frame.  Records 
do show that in October 1967, nearly a year later, he 
reported pain in his kidneys and in the right lumbar 
paravertebral area.  Although he was treated conservatively, 
nothing helped, and he continued to have some tenderness over 
the costovertebral angle.  He was seen again the following 
month for similar complaints of back pain.  No x-ray 
examination reports of the veteran's spine were included with 
the service medical records.  However, when he was examined 
for service separation in February 1970, he denied back 
trouble, and, significantly, examination of the spine was 
normal.  Therefore, in-service incurrence or aggravation of a 
disease or injury involving the thoracic spine, the second 
prong of the requirements of a well-grounded claim, has not 
been met.

As to the nexus requirement, there is no competent medical 
evidence to show that any current disability of the thoracic 
spine bears any relationship to the veteran's service.  The 
earliest medical evidence of thoracic back pain, in fact, is 
a VA outpatient treatment report, dated in June 1992, which 
indicated that he had had back pain for two weeks after 
having lifted some groceries.  The diagnosis was muscle 
strain, for which he was treated conservatively.  There is 
also medical evidence of treatment for back pain of 
relatively recent onset in  November 1995, when the veteran 
was seen at National Park Medical Center for treatment of 
back strain with thoracic and lumbar paraspinal soreness at 
the T10 level. 

A review of this evidence reveals no relationship established 
by any medical practitioner between current disability of the 
thoracic spine and service.  To be well-grounded, competent 
medical evidence is required to provide a nexus between a 
current disorder and service incurrence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claim need not be conclusive, 
but it must be accompanied by some evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Accordingly, even conceding the existence of a current 
thoracic disability, without evidence of any disease or 
injury of the thoracic spine in service, and without a nexus 
shown by competent medical evidence between current 
disability and incurrence or aggravation of the disorder in 
service, this claim may not be considered well grounded.  
Service connection for a thoracic spine disorder is therefore 
be denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Service connection for a thoracic spine disability is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

